COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 JOSE FIDEL GONZALES VEGA,                       '
                                                               No. 08-11-00234-CR
                              Appellant,         '
                                                                 Appeal from the
 v.                                              '
                                                               394th District Court
 THE STATE OF TEXAS,                             '
                                                            of Brewster County, Texas
                                                 '
                              Appellee.
                                                     '              (TC# 3921)



                                  MEMORANDUM OPINION

       Pending before the Court is the Appellant’s motion to dismiss this appeal pursuant to TEX.

R. APP. P. 42.2(a). Finding that the Appellant has complied with the requirements of Rule

42.2(a), we grant the motion and dismiss the appeal.



                                              GUADALUPE RIVERA, Justice
July 31, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.

(Do Not Publish)